EXHIBIT 10.1(a)

 

 BANK OF OKLAHOMA N.A.  Jane P. Faulkenberry    Senior Vice President  Bank of
Oklahoma Tower  918-588-6272  P 0. Box 2300 FAX: 918-280-3368  Tulsa, Oklahoma
74192  Jfaulkenberry@bokf.com

 
 
December 31, 2002


Mr. Lyndell G. Mosley
Chief Financial Officer
The Monarch Cement Company
449 1200 Street
Humboldt, KS 66748


RE:  First Amendment to Agreement dated January 1, 2001 between The Monarch
Cement Company ("Borrower") and Bank of Oklahoma, N.A. ("Lender") in the
aggregate amount of $35,000,000 (the "Loan Agreement").


Dear Lyndell:


Bank of Oklahoma, N.A. ("Lender") is pleased to renew and modify the Loan
Agreement subject to the terms of this letter amendment ("First
Amendment").  Subject to the terms of the Loan Agreement as modified by this
First Amendment, the Commitment will be:  1) a $25,000,000 Term Loan ("Term
Loan") that is a modification and decrease of the $30,000,000 Advancing Term
Loan; and 2) a $10,000,000 Revolving Line of Credit ("Revolving Line") that is a
renewal and increase of the $5,000,000 Revolving Line.


Section 1 of the Loan Agreement is hereby deleted and replaced with the
following:


1.  The Term Loan.  Lender agrees to loan Borrower $25,000,000 as evidenced by a
promissory note in the form attached hereto as Exhibit A, maturing on December
31, 2005, (which, together with any extensions, renewals and changes in form
thereof, is hereinafter referred to as the "Term Note").


    1.1.  The Term Note will be payable in equal quarterly installments of
principal and interest in an amount to equate to a seven-year amortization, with
such payments calculated using the interest rate in effect on December 31, 2002
(3.00%), provided however, that either Lender or Borrower may elect to
recalculate the payment installments on the 12-month anniversary of this First
Amendment based on the outstanding principal balance on that date, the current
floating interest rate on that date, and the number of quarters remaining in the
original seven year amortization.  All outstanding principal and interest will
be due and payable on December 31, 2005.


    1.2.  Interest shall accrue and be payable quarterly as set forth in the
Term Note at a floating interest rate of the J.P. Morgan Chase prime rate less
1.25%.


    1.3.  Borrower may prepay the Term Loan in whole or part at any time without
penalty.


Section 2 of the Loan Agreement is hereby deleted and replaced with the
following:
2.  The Revolving Line.  Lender agrees to loan Borrower up to $10,000,000 as
Borrower may from time to time request as evidenced by a promissory note in the
form attached as Exhibit B, maturing on December 31, 2003 (which together with
any extensions, renewals and changes in form thereof, is hereinafter referred to
as the "Line Note").  Advances under the Line Note shall be used for working
capital and general corporate purposes, including issuance of letters of credit.


    2.1.  Provided there is no Event of Default, Borrower may advance, pay down,
and re-advance funds on the Line Note.


    2.2.  Letters of Credit shall be issued pursuant to Lender's standard
procedure, upon receipt by Lender of an application; provided that (a) no event
of default has occurred and is continuing, and (b) the requested letter of
credit will not expire after the maturity date of the Line Note.  Borrower shall
pay all standard fees and costs charged by Lender in connection with the
issuance of Letters of Credit.  Lender shall be reimbursed for drawings under
the Letters of Credit either by Borrower or by an advance on the Line Note.


    2.3.  Borrower may prepay the Revolving Line in whole or part at any time
without penalty.


    2.4.  Interest shall accrue and be payable quarterly as set forth in the
Line Note at a floating interest rate of J.P. Morgan Chase prime rate less
.75%.  The outstanding principal balance plus accrued interest shall be payable
at maturity date of December 31, 2003.






TERMS AND CONDITIONS:  Unless otherwise agreed to in writing by Lender:


1.  Financial Statements:  Borrower will provide annual audited financial
statements within 120 days of the end of each fiscal year and quarterly
unaudited financial statements within 60 days after the end of each quarter.


2.  Capital Budget:  Borrower will provide to Lender, prior to the beginning of
Borrower’s fiscal year and with quarterly updates thereafter, its capital
spending budget in form acceptable to Lender.


3.  Minimum Net Worth:  Borrower will maintain a minimum tangible net worth (in
accordance with generally accepted accounting principles) of $70,000,000
determined on the last day of any fiscal quarter commencing with the quarter
ending December 31, 2002.


4.  Sale or Merger:  Borrower will not sell to, merge or consolidate with any
person or entity or permit any such merger or consolidation with the Borrower,
except for:  a) mergers between Borrower and any of its subsidiaries or between
any of its subsidiaries, and b) mergers in which Borrower is the surviving
entity.


5.  Creation or Existence of Liens:  Borrower will not create or permit to exist
any mortgage, pledge, lien, or other encumbrance on any of its property,
personal or real, tangible or intangible, other than purchase money liens up to
$5,000,000 in the aggregate related to the acquisition of assets of Borrower in
the ordinary course of business.


6.  Limitation on Indebtedness:  No limitation, other than Borrower will not
create, assume, or incur:
         i)   Secured debt in the aggregate in excess of $1,000,000; and
         ii)  Unsecured debt (other than the Commitment herein) in the
         aggregate in excess of $2,000,000.


7.  Change in Ownership:  Borrower will not permit the sale or transfer of
capital stock that results in a change in control of Borrower.  A change in
control (as defined in Borrower's proxy statement) is any merger, consolidation,
or disposition of all or substantially all of the assets of Borrower or any
acquisition by any person or group of persons acting in concert who after such
acquisition would own more than 30% of the Borrower's outstanding voting stock.


8.  Reimbursement of Expenses:  Borrower will pay all reasonable and customary
out-of-pocket expenses incurred as part of the Loan Agreement, including but not
limited to reasonable attorney's fees; however, there will be no costs to
Borrower for preparation of this First Amendment, absent material modifications
or extended negotiations.


9.  General Terms:  Borrower agrees to maintain its properties, maintain
insurance in amounts and against risks customary for Borrower's business,
maintain all licenses and permits necessary to conduct Borrower's business,
comply with laws including but not limited to environmental laws, and maintain
its corporate existence in good standing.




EVENTS OF DEFAULT:
Borrower shall be in default under this Agreement upon the occurrence of any one
or more of the following events or conditions, herein called "Default":
    1.  Any payment required under any Note or obligation of Borrower to Lender
is not made within ten days of the due date.
    2.  Borrower fails to perform or comply with any covenant, obligation,
warranty or provision in this Agreement or in any note or obligation of Borrower
to Lender, and such default continues uncured for thirty days or more from date
of occurrence.
    3.  Any warranty, representation, financial information, or statement made
or furnished to Lender by or in behalf of Borrower proves to have been false in
any material respect when made or furnished.
    4.  The condemnation, seizure or appropriation of substantially all, or such
as in Lender's reasonable opinion constitutes a material portion, of the assets
of Borrower.
    5.  The rendering against Borrower of one or more final judgments, decrees,
or orders for payment not covered by insurance, and the continuance of such
judgment or order unsatisfied and in effect for any period of thirty consecutive
days without a stay of execution.
    6.  Dissolution or termination of existence of Borrower
    7.  Appointment of a receiver over any part of the property of Borrower, the
assignment of property of Borrower for the benefit of creditors, or the
commencement of any proceedings under any bankruptcy or insolvency laws by or
against Borrower.


Upon the occurrence or the existence of a Default, Lender may, at its option and
without notice or demand to Borrower, immediately declare due and payable all
liabilities and obligations of Borrower to Lender and exercise all rights and
remedies possessed by Lender.


GENERAL PROVISIONS:


Unless otherwise specified herein, all terms and conditions, representations,
and warranties of Borrower in the Loan Agreement remain in full force and
effect.  In addition to the terms of the Loan Agreement, as modified by this
First Amendment,


Borrower consents to the provisions of the Term Note and Line Note; provided
however, that to the extent any conflict exists between the Loan Agreement and
the Notes, then this Loan Agreement shall be controlling.


 


 

 LENDER   BORROWER      Bank of Oklahoma, N.A.       The Monarch Cement Company
         By:  /s/ Jane Faulkenberry  By: /s/ Walter H. Wulf, Jr.  Name: Jane P.
Faulkenberry  Name: Walter H. Wulf, Jr.  Title: Senior Vice President   Title:
President and Chairman

                                                                                                                                                                                                          

 
 

--------------------------------------------------------------------------------

 
 
CUSTOMER COPY
PROMISSORY NOTE - Fixed or Variable Rate - Commercial

  DEBTOR(S) NAME AND ADDRESS    NOTE NUMBER
        0001      
 DATE OF NOTE
       12/31/02
 MATURITY DATE
            12/31/05    
 PRINCIPAL AMOUNT
           $25,000,000.00     
 The Monarch Cement Company   CUSTOMER NUMBER
       5296900
 o NEW LOAN
 x   RENEWAL OF LOAN(S) NUMBER: 001
 OFFICER
           JPF071
   o FIXED INTEREST RATE OF ______% PER ANNUM        INTEREST PAYABLE:
__________________      449 1200 Street    xVARIABLE INTEREST RATE 1.25000%
BELOW JPMorgan Chase Bank Prime      Humboldt, KS 66748-1000       INITIAL
RATE 3.00000 % INTEREST PAYABLE  QUARTERLY    COLLATERAL CATEGORIES    SOCIAL
SECURITY/TIN NUMBER:
           48-0340590
 
PAYMENT  
TERMS  
  See Exhibit "A" attached hereto and by this reference made an integral part
hereof.           PURPOSE
          Plant Expansion/Investments

 

FOR VALUE RECEIVED, the undersigned Debtor(s), jointly and severally if more
than one, agree to the terms of this Note and promise to pay to the order of
Lender named below at its place of business as indicated herein or at such other
place as may be designated in writing by holder, the Principal Amount of this
Note together with interest until maturity at the per annum Interest rate or
rates stated above. If the writing above indicates that the per annum interest
rate is to vary with changes made from time to time in the base or prime rate of
Lender or other financial institution, each change in the rate will become
effective without notice to Debtor on the same day such base or prime rate is
changed, unless a different effective date is specified above. The base or prime
rate set forth above is determined by the named Financial Institution in its
sole discretion primarily on a basis of its cost of funds, is not necessarily
the lowest or highest rate the named Financial Institution is charging its
customers, and is not necessarily a published rate. In the event the named
Financial Institution fixing the base or prime rate ceases to exist or ceases to
announce such a rate, lender may specify a new Financial Institution to fix such
rate, in its sole discretion. Interest on this Note is calculated on the actual
number of days elapsed on a basis of a 360 day year unless otherwise indicated
herein. For purposes of computing interest and determining the date principal
and interest payments are received, all payments made under this Note will not
be deemed to have been made until such payments are received in collected funds.
 
PAYMENTS NOT MADE WHEN DUE. Any principal and/or interest amount not paid when
due shall bear interest at a rate six percent (6%) per annum greater than the
per annum interest rate prevailing on this Note at the time the unpaid amount
became due, but in no event at a rate less than fifteen percent (15%) per annum.
In addition or in the alternative to the interest rate provided for in this
paragraph Lender may assess a charge of ten dollars ($10.00) times the number of
days late to cover cost of past due notices and other expenses. In no event
shall the interest rate and related charges either before or after maturity be
greater than permitted by law.

ALL PARTIES PRINCIPALS. All parties liable for payment hereunder shall each be
regarded as a principal and each party agrees that any party hereto with
approval of holder and without notice to other parties may from time to time
renew this Note or consent to one or more extensions or deferrals of Maturity
Date for any term or terms, and all parties shall be liable in same manner as on
original note. All parties liable for payment hereunder waive presentment,
notice of dishonor and protest and consent to partial payments, substitutions or
release of collateral and to addition or release of any party or guarantor.
 
ADVANCES AND PAYMENTS. It is agreed that the sum of all advances under this Note
may exceed the Principal Amount as shown above, but the unpaid balance shall
never exceed said Principal Amount. Advances and payments on Note shall be
recorded on a schedule attached hereto or on the records of the Lender. Debtor
appoints the Lender as Debtor's attorney in fact, irrevocably, to record
advances and payments on the attached schedule or in the Lender's records.
Records shall be prima facie evidence of such advances, payments and unpaid
principal balance provided, however, that the failure to make a notation on the
attached schedule or Lender's records with respect to any advance or payment
shall not limit the obligation of the Debtor hereunder. Subsequent advances and
the procedures described herein shall not be construed or interpreted as
granting a continuing line of credit for Principal Amount. Lender reserves the
right to apply any payment by Debtor, or for account of Debtor, toward this Note
or any other obligation of Debtor to Lender.
 
COLLATERAL. This Note and all other obligations of Debtor to Lender, and all
renewals or extensions thereof, are secured by all collateral securing this Note
and by all other security interests heretofore or hereafter granted to Lender as
more specifically described in Security Agreements and other securing
documentation.
 
ACCELERATION. At option of holder, the unpaid balance of this Note and all other
obligations of Debtor to holder, whether direct or indirect, absolute or
contingent, now existing or hereafter arising, shall become immediately due and
payable without notice or demand upon the occurrence or existence of any of the
following events or conditions: (a) Any payment required by this Note or by any
other note or obligation of Debtor to holder or to others is not made when due
or the occurrence or existence of any event which results in acceleration of the
maturity of any obligation of Debtor to holder or to others under any promissory
note, agreement or undertaking; (b) Debtor defaults in performance of any
covenant, obligation, warranty or provision contained in any loan agreement or
in any instrument or document securing or relating to this Note or any other
note or obligation of Debtor to holder or to others; (c) Any warranty,
representation, financial information or statement made or furnished to Lender
by or in behalf of Debtor proves to have been false in any material respect when
made or furnished; /s/JPF (d) The making of any levy against or seizure
garnishment or attachment of any collateral; (e) Any time Lender in good faith
determines prospect of payment of this Note is Impaired (f)When in the judgment
of Lender the collateral, if any, becomes unsatisfactory or insufficient either
in character or value and upon request, Debtor fails to provide additional
collateral as required by Lender; (g) Loss, theft, substantial damage or
destruction of collateral, if any; (h) Death, dissolution, change in senior
management, or termination of existence of any Debtor; or (i) Appointment of a
receiver over any part of the property of any Debtor, the assignment of property
by any Debtor for the benefit of creditors, or the commencement of any
proceedings under any bankruptcy or insolvency laws by or against any party
liable, directly or indirectly, hereunder.
 
WAIVERS. No waiver by holder of any payment or other right under this Note or
any related agreement or documentation shall operate as a waiver of any other
payment or right.
 
GOVERNING LAW. This Agreement shall be governed by the internal laws (and not
the law of conflicts) of the State of Oklahoma. Any cause of action for a breach
or enforcement of, or a declaratory judgment respecting, this agreement or any
agreement related to the execution and delivery of this agreement shall be
commenced and maintained only in the United States District Court for the
Northern District of Oklahoma or the applicable Oklahoma state trial court
sitting in Tulsa, Oklahoma and having subject matter jurisdiction; provided,
however, any action to foreclose any deed of trust or real estate mortgage
securing finance or repayment shall be brought in any county having mandatory
venue thereof pursuant to the venue statutes of the State of Oklahoma.
 
COLLECTION COSTS. All parties liable for payment hereunder agree to pay
reasonable costs of collection, including a reasonable attorney's fee.
 
RIGHT OF OFFSET. Any indebtedness due from holder hereof to Debtor or any party
hereto including, but without limitation, any deposits or credit balances due
from holder, is pledged to secure payment of this Note and any other obligation
to holder of Debtor or any party hereto, and may at any time while the whole or
any part of such obligation remains unpaid, either before or after Maturity
hereof, be appropriated, held or applied toward the payment of this Note or any
other obligation to holder of Debtor or any party hereto.
 
PURPOSE. Debtor affirms that the proceeds of this Note are to be used for a
business or agricultural purpose and not for a personal, family or household
purpose.
 
ENTIRE AGREEMENT. All parties acknowledge that this Note and related documents
contain the complete and entire agreement between Debtor and Lender and no
variation, modification, changes or amendments to this Note or related documents
shall be binding unless in writing and signed by all parties. No legal
relationship is created by the execution of this Note and related documents
except that of debtor and creditor or as stated in writing.
 

 LENDER NAME AND ADDRESS       DEBTOR(S) SIGNATURES(S)    The Monarch Cement
Company       Bank of Oklahoma, N.A.  /s/ Walter H. Wulf, Jr.    PO Box 268800
 Walter H. Wulf, Jr.    Oklahoma City, OK 73126-8800  President  

CUSTOMER

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 Form BOK763 (02/01/02)  Copyright 1/89 American Bank Systems, Inc.

 


 
 

--------------------------------------------------------------------------------

 



 
 
Exhibit "A"
to Promissory Note
 
Equal quarterly installments of principal and interest in an amount to equate to
a seven year amortization of $25 million are due and payable on the last day of
each calendar quarter, beginning March 31, 2003. The initial quarterly
installments will be $994,676.22, applied first to interest then to principal.
Either Lender or Borrower may elect to recalculate the payment installments on
each 12 month anniversary date of this note based on the outstanding principal
balance on that date, the current floating interest rate on that date, and the
number of quarters remaining in the original 7 year amortization. All
outstanding principal plus unpaid accrued interest will be due and payable at
Maturity.
 


The Monarch Cement Company
 
 
Initials
 

 

 /s/ WW     WHW, Jr.      /s/ BAV     BAV

 
      


 





 
 

--------------------------------------------------------------------------------

 
 
CUSTOMER COPY
PROMISSORY NOTE - Fixed or Variable Rate - Commercial

  DEBTOR(S) NAME AND ADDRESS    NOTE NUMBER
        0002      
 DATE OF NOTE
       12/31/02
 MATURITY DATE
            12/31/03    
 PRINCIPAL AMOUNT
           $10,000,000.00     
 The Monarch Cement Company   CUSTOMER NUMBER
       5296900
 o NEW LOAN
 x   RENEWAL OF LOAN(S) NUMBER: 0002
 OFFICER
           JPF071
   o FIXED INTEREST RATE OF ______% PER ANNUM        INTEREST PAYABLE:
__________________      449 1200 Street    xVARIABLE INTEREST RATE 0.75000%
BELOW JPMorgan Chase Bank Prime      Humboldt, KS 66748-1000       INITIAL
RATE 3.50000 % INTEREST PAYABLE QUARTERLY     COLLATERAL CATEGORIES    SOCIAL
SECURITY/TIN NUMBER:
           48-0340590
 
PAYMENT  
TERMS  
  Accrued interest due and payable QUARTERLY, beginning 03/31/03 and QUARTERLY
thereafter, with outstanding principal balance plus unpaid accrued interest due
and payable on 12/31/03.           PURPOSE
          Working Capital/Issuance of Letters of Credit

 

FOR VALUE RECEIVED, the undersigned Debtor(s), jointly and severally if more
than one, agree to the terms of this Note and promise to pay to the order of
Lender named below at its place of business as indicated herein or at such other
place as may be designated in writing by holder, the Principal Amount of this
Note together with interest until maturity at the per annum Interest rate or
rates stated above. If the writing above indicates that the per annum interest
rate is to vary with changes made from time to time in the base or prime rate of
Lender or other financial institution, each change in the rate will become
effective without notice to Debtor on the same day such base or prime rate is
changed, unless a different effective date is specified above. The base or prime
rate set forth above is determined by the named Financial Institution in its
sole discretion primarily on a basis of its cost of funds, is not necessarily
the lowest or highest rate the named Financial Institution is charging its
customers, and is not necessarily a published rate. In the event the named
Financial Institution fixing the base or prime rate ceases to exist or ceases to
announce such a rate, lender may specify a new Financial Institution to fix such
rate, in its sole discretion. Interest on this Note is calculated on the actual
number of days elapsed on a basis of a 360 day year unless otherwise indicated
herein. For purposes of computing interest and determining the date principal
and interest payments are received, all payments made under this Note will not
be deemed to have been made until such payments are received in collected funds.
 
PAYMENTS NOT MADE WHEN DUE. Any principal and/or interest amount not paid when
due shall bear interest at a rate six percent (6%) per annum greater than the
per annum interest rate prevailing on this Note at the time the unpaid amount
became due, but in no event at a rate less than fifteen percent (15%) per annum.
In addition or in the alternative to the interest rate provided for in this
paragraph Lender may assess a charge of ten dollars ($10.00) times the number of
days late to cover cost of past due notices and other expenses. In no event
shall the interest rate and related charges either before or after maturity be
greater than permitted by law.

ALL PARTIES PRINCIPALS. All parties liable for payment hereunder shall each be
regarded as a principal and each party agrees that any party hereto with
approval of holder and without notice to other parties may from time to time
renew this Note or consent to one or more extensions or deferrals of Maturity
Date for any term or terms, and all parties shall be liable in same manner as on
original note. All parties liable for payment hereunder waive presentment,
notice of dishonor and protest and consent to partial payments, substitutions or
release of collateral and to addition or release of any party or guarantor.
 
ADVANCES AND PAYMENTS. It is agreed that the sum of all advances under this Note
may exceed the Principal Amount as shown above, but the unpaid balance shall
never exceed said Principal Amount. Advances and payments on Note shall be
recorded on a schedule attached hereto or on the records of the Lender. Debtor
appoints the Lender as Debtor's attorney in fact, irrevocably, to record
advances and payments on the attached schedule or in the Lender's records.
Records shall be prima facie evidence of such advances, payments and unpaid
principal balance provided, however, that the failure to make a notation on the
attached schedule or Lender's records with respect to any advance or payment
shall not limit the obligation of the Debtor hereunder. Subsequent advances and
the procedures described herein shall not be construed or interpreted as
granting a continuing line of credit for Principal Amount. Lender reserves the
right to apply any payment by Debtor, or for account of Debtor, toward this Note
or any other obligation of Debtor to Lender.
 
COLLATERAL. This Note and all other obligations of Debtor to Lender, and all
renewals or extensions thereof, are secured by all collateral securing this Note
and by all other security interests heretofore or hereafter granted to Lender as
more specifically described in Security Agreements and other securing
documentation.
 
ACCELERATION. At option of holder, the unpaid balance of this Note and all other
obligations of Debtor to holder, whether direct or indirect, absolute or
contingent, now existing or hereafter arising, shall become immediately due and
payable without notice or demand upon the occurrence or existence of any of the
following events or conditions: (a) Any payment required by this Note or by any
other note or obligation of Debtor to holder or to others is not made when due
or the occurrence or existence of any event which results in acceleration of the
maturity of any obligation of Debtor to holder or to others under any promissory
note, agreement or undertaking; (b) Debtor defaults in performance of any
covenant, obligation, warranty or provision contained in any loan agreement or
in any instrument or document securing or relating to this Note or any other
note or obligation of Debtor to holder or to others; (c) Any warranty,
representation, financial information or statement made or furnished to Lender
by or in behalf of Debtor proves to have been false in any material respect when
made or furnished; /s/JPF (d) The making of any levy against or seizure
garnishment or attachment of any collateral; (e) Any time Lender in good faith
determines prospect of payment of this Note is Impaired (f)When in the judgment
of Lender the collateral, if any, becomes unsatisfactory or insufficient either
in character or value and upon request, Debtor fails to provide additional
collateral as required by Lender; (g) Loss, theft, substantial damage or
destruction of collateral, if any; (h) Death, dissolution, change in senior
management, or termination of existence of any Debtor; or (i) Appointment of a
receiver over any part of the property of any Debtor, the assignment of property
by any Debtor for the benefit of creditors, or the commencement of any
proceedings under any bankruptcy or insolvency laws by or against any party
liable, directly or indirectly, hereunder.
 
WAIVERS. No waiver by holder of any payment or other right under this Note or
any related agreement or documentation shall operate as a waiver of any other
payment or right.
 
GOVERNING LAW. This Agreement shall be governed by the internal laws (and not
the law of conflicts) of the State of Oklahoma. Any cause of action for a breach
or enforcement of, or a declaratory judgment respecting, this agreement or any
agreement related to the execution and delivery of this agreement shall be
commenced and maintained only in the United States District Court for the
Northern District of Oklahoma or the applicable Oklahoma state trial court
sitting in Tulsa, Oklahoma and having subject matter jurisdiction; provided,
however, any action to foreclose any deed of trust or real estate mortgage
securing finance or repayment shall be brought in any county having mandatory
venue thereof pursuant to the venue statutes of the State of Oklahoma.
 
COLLECTION COSTS. All parties liable for payment hereunder agree to pay
reasonable costs of collection, including a reasonable attorney's fee.
 
RIGHT OF OFFSET. Any indebtedness due from holder hereof to Debtor or any party
hereto including, but without limitation, any deposits or credit balances due
from holder, is pledged to secure payment of this Note and any other obligation
to holder of Debtor or any party hereto, and may at any time while the whole or
any part of such obligation remains unpaid, either before or after Maturity
hereof, be appropriated, held or applied toward the payment of this Note or any
other obligation to holder of Debtor or any party hereto.
 
PURPOSE. Debtor affirms that the proceeds of this Note are to be used for a
business or agricultural purpose and not for a personal, family or household
purpose.
 
ENTIRE AGREEMENT. All parties acknowledge that this Note and related documents
contain the complete and entire agreement between Debtor and Lender and no
variation, modification, changes or amendments to this Note or related documents
shall be binding unless in writing and signed by all parties. No legal
relationship is created by the execution of this Note and related documents
except that of debtor and creditor or as stated in writing.
 

 LENDER NAME AND ADDRESS       DEBTOR(S) SIGNATURES(S)    The Monarch Cement
Company       Bank of Oklahoma, N.A.  /s/ Walter H. Wulf, Jr.    PO Box 268800
 Walter H. Wulf, Jr.    Oklahoma City, OK 73126-8800  President  

CUSTOMER

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 Form BOK763 (02/01/02)  Copyright 1/89 American Bank Systems, Inc.

 
 
 